DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claims 3-4, 6-7, 10-11, 13, 15, 18-31, 33, 35-36, 42-59, 61-80 and 82-92 are cancelled; claims 1-2, 5, 8-9, 12, 14, 16-17, 32, 34, 37-41, 60, 81 and 93-95 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 27 July 2021, with respect to the rejection of claims 1, 16, 93 and their dependent claims have been fully considered and are persuasive.  The rejection of claims 1, 16 and 93 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Whitelaw on 30 July 2021.
The application has been amended as follows: 
In the claims:
In claim 81, line 3, immediately after “respective flexible”, --power delivery-- was inserted.

Allowable Subject Matter
Claims 1-2, 5, 8-9, 12, 14, 16-17, 32, 34, 37-41, 60, 81 and 93-95 are allowed.
The following is an examiner’s statement of reasons for allowance:
It is in the opinion of the Examiner that the art of record neither anticipates nor renders obvious “the transcutaneous power transmission”, including multiple power transmission coils corresponding to multiple power transmission channels, in combination with the rest of the claimed limitations set forth in the independent claim.
Searching by the Examiner yielded prior art as cited in the previous Office Actions.  Based on Applicant’s arguments and the Examiner’s review of the Office Action mailed on 28 April 2021, the subject matter is deemed to be allowable. Further explanation can be reviewed in the Applicant’s arguments filed 27 July 2021, and these arguments were discussed at length in the telephone interview with the attorney of record on 30 July 2021. Therefore, it is concluded by the examiner that claims 1-2, 5, 8-9, 12, 14, 16-17, 32, 34, 37-41, 60, 81 and 93-95 of the present invention are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer S McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792